DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-6 in the reply filed on July 11, 2022 is acknowledged.
Applicant’s election of claims 7-20 in the reply filed on July 11, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “wherein the extension member engages a spring of the first engagement member such that the spring is disposed about the extension member” in lines 1-3 of the claim. This limitation renders the claim indefinite because the first engagement member is only functionally recited in claim 1, but the limitation requires the extension member to positively engage a spring of the first engagement member. Therefore, it is unclear whether the first engagement member is included in the device or merely functionally required by the claim. The examiner interprets the limitation to be “wherein the extension member is configured to engage a spring of the first engagement member such that the spring is capable of being disposed about the extension member” for examination purposes. 
Claim 6 recites the limitation “wherein the elastic member is connected at the distal and proximal ends to the respective first and second engagement members” in lines 2-4 of the claim. This limitation renders the claim indefinite because the first and second engagement members are only functionally recited in the previous claims. Therefore, it is unclear whether the first and second engagement members are included in the device or merely functionally required by the claim. The examiner interprets the limitation to be “wherein the elastic member is configured to be connected at the distal and proximal ends to the respective first and second engagement members” for examination purposes. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US 20100174150)
Regarding claim 1,  Park et al (hereafter Park) discloses a tissue retraction device (500) comprising: a cap (510) having a proximal end, a distal end, and a lumen therethrough; and an extension member  (516, 518a, 518b) extending distally from the distal end of the cap (figure 23); wherein the extension member is configured to engage a first engagement member (530a) such that the first engagement member is positioned at an angle with respect to a longitudinal axis of the cap lumen (figure 20, extension member is ‘engages’ member 530a via member 530b, such that 530a can be positioned at an angle to the longitudinal axis of cap 510, additionally extension member 516 can arbitrarily grab member 530 such that it is angled relative to the longitudinal axis of 510 since it is not positively recited).
Regarding claim 2, Park discloses all of the limitations set forth in claim 1, wherein the angle is about 90 degrees (the angle of the first engagement member on the tether can be set such that the first engagement member is at a 90 degree angle with the longitudinal axis of the cap. The extension member can also grasp the side of the first engagement member such that it is 90 degrees relative to the longitudinal axis of the cap, since the first engagement member is only functionally recited). 
Regarding claim 3, Park discloses all of the limitations set forth in claim 1, wherein the extension member is configured to engages a spring of the first engagement member such that the spring is disposed about the extension member (extension member 516 can engage an arbitrary spring, for example one disposed between the jaws of an arbitrary first engagement member similar to the one shown in figures 20-23, the spring member does not need to be disclosed by the prior art).
Regarding claims 1 and 4, in an alternative interpretation of Park, Park discloses a tissue retraction device (500) comprising: a cap (510) having a proximal end, a distal end, and a lumen therethrough; and an extension member  (540) extending distally from the distal end of the cap (figure 23); wherein the extension member is configured to engage a first engagement member (530a) such that the first engagement member is positioned at an angle with respect to a longitudinal axis of the cap lumen (figure 25, extension member is ‘engages’ member 530a via member 530b, such that 530a can be positioned at an angle to the longitudinal axis of cap 510, additionally extension member 540 can arbitrarily grab member 542 of 530 such that it is can be rotated and angled relative to the longitudinal axis of 510 since the first engagement member is not positively recited). Parker further discloses the device comprising: a clip (516) disposed on the cap, wherein the clip is configured to engage a second engagement member (530b).
Regarding claim 5, Park discloses all of the limitations set forth in claim 4, wherein the clip is configured to grasp a spring of the second engagement member (extension member 540 can engage an arbitrary spring, for example one disposed between the jaws of an arbitrary second engagement member similar to the one shown in figures 20-23, the spring member does not need to be disclosed by the prior art).
Regarding claim 6, Park discloses all of the limitations set forth in claim 4, further comprising an elastic member (536) having a distal end, proximal end and length therebetween wherein the elastic member is configured to be connected at the distal and proximal ends to the respective first and second engagement members (figure 25). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/Primary Examiner, Art Unit 3771